                                       Case 3:19-cv-08136-ROS-JZB Document 21 Filed 07/29/19 Page 1 of 9



                                   1    Robert T. Mills (Arizona Bar #018853)
                                        Sean A. Woods (Arizona Bar #028930)
                                   2    Scott Griffiths (Arizona Bar #028906)
                                        MILLS + WOODS LAW
                                   3
                                        5055 North 12th Street, Suite 101
                                   4    Phoenix, Arizona 85014
                                        Telephone 480.999.4556
                                   5    docket@millsandwoods.com
                                        Attorneys for Plaintiffs
                                   6
                                   7                              IN THE UNITED STATES DISTRICT COURT
                                   8                                   FOR THE DISTRICT OF ARIZONA
                                   9
                                  10        Joanna Newman, et al.,                           Case No.: CV-19-08136-PCT-ROS (JZB)

                                  11                               Plaintiffs,                 CASE MANAGEMENT REPORT
5055 North 12th Street, Ste 101
 MILLS + WODDS LAW, PLLC




                                  12                        vs.
  Telephone: 480.999.4556
     Phoenix, AZ 85014




                                  13        Yavapai County, et al.,
                                  14
                                                                   Defendants.
                                  15
                                  16               Pursuant to Rules 16 and 26(f), Fed. R. Civ. P. and this Court’s July 10, 2019 Order

                                  17 (Doc. 15), the parties hereby submit their Case Management Report.
                                  18
                                       1.          Rule 26(f) Conference:        On July 29, 2019, counsel for the parties conducted a
                                  19
                                       Rule 26(f) meeting to discuss the Joint Management Report. The following parties attended
                                  20
                                       the meeting: Scott Griffiths on behalf of Plaintiffs; Kathleen Elder on behalf of Wexford
                                  21
                                       Health Sources, Inc. and Defendants Kadyann Cobey, Debra Wagner, Danielle Alderson
                                  22
                                       and Linda Alvarez; J.T. Shoaf on behalf of Mike and Janice Thompson; and Karen Stillwell
                                  23
                                       on behalf of Yavapai County and Sheriff Scott Mascher.
                                  24
                                  25 2.            Short Statement on Nature of Case and Claims/Defenses:
                                  26                  Plaintiff: On February 5, 2018, Charles (“Charlie”) Edward Brown died while
                                  27 in custody at the Yavapai County Jail. When he was arrested, he had syringes with heroin
                                  28 in his possession. When he entered the Yavapai County Jail, he told medical providers that


                                       7767205.1
                                       Case 3:19-cv-08136-ROS-JZB Document 21 Filed 07/29/19 Page 2 of 9



                                   1 he used heroin. Although he initially denied that he was under the influence of heroin he

                                   2 eventually told his providers that he had recently used. Charlie’s medical providers
                                   3 acknowledged his dependence on heroin and the fact that he lied about it initially.
                                   4               Shortly after arriving at the jail, Charlie began withdrawal from heroin. Medical

                                   5 records reflect that Charlie was having chills and nausea with vomiting. His record is rife
                                   6
                                       with references to his reliance on drugs and his problem list that mostly included mental
                                       health and “detox.” Charlie’s condition worsened to the point that on February 4th,
                                   7
                                       Detention Officer Clark saw Charlie attempt suicide. Charlie was put on suicide watch as
                                   8
                                       a result.
                                   9
                                                   Eighteen hours later, Charlie was removed from suicide watch and moved back to
                                  10
                                       general population. Charlie’s symptoms for detoxification worsened and were observed by
                                  11
                                       various unknown1 detention officers. Charlie killed himself ten hours later. In his cell, there
5055 North 12th Street, Ste 101
 MILLS + WODDS LAW, PLLC




                                  12
  Telephone: 480.999.4556




                                       was a “green sheet” where he had written that his ribs were broken, he needed something
     Phoenix, AZ 85014




                                  13 to help him sleep, and that he was feeling helpless.
                                  14               Charlie’s parents and his estate, represented by his grandmother Joanna Newman,
                                  15 bring this suit, alleging wrongful death and violations of Charlie’s well-established Eighth
                                  16 Amendment rights against all defendants.
                                  17
                                  18               Defendants:

                                  19               1. Summary of facts

                                  20               This matter arises out of the death of Charles Brown, which occurred while he was
                                       incarcerated at Yavapai County Detention Center. Specifically, Mr. Brown committed
                                  21
                                       suicide by asphyxiation on February 5, 2018. It is Defendants’ position that all Defendants
                                  22
                                       acted reasonably, within the appropriate standard of care, and consistent with the
                                  23
                                  24
                                  25   1
                                       Plaintiff is aware that several detention officers observed Charlie and interacted with him in his
                                     final hours. These interactions are described without very much detail in the Yavapai County
                                  26 Sheriff’s Office investigation into Charlie’s death. The County has not provided any documents
                                  27 indicating who worked in Charlie’s dorm on February 5, 2018. As a result, Plaintiff anticipates
                                     that there may be additional parties added as defendants in this case as described in Sections 6 &
                                  28 9 below.
                                                                                        2
                                       7767205.1
                                       Case 3:19-cv-08136-ROS-JZB Document 21 Filed 07/29/19 Page 3 of 9



                                   1 decedent’s constitutional rights at all times relevant to Plaintiffs’ Complaint. That care is

                                   2 outlined in the Wexford medical file and the Yavapai County correctional file.
                                   3               2. Legal Defenses
                                   4               Defendants plead the following defenses either based on the facts as they currently

                                   5 stand or under reservation pending discovery:
                                   6
                                                   a.    Plaintiffs’ Complaint fails to state a claim upon which relief may be granted.
                                                   b.    Plaintiffs’ Complaint fails to allege sufficient affirmative involvement of the
                                   7
                                       Defendants.
                                   8
                                                   c.    Any alleged injury to the decedent was due to his own intentional misconduct
                                   9
                                       or negligence and not due to any misconduct or failings on the part of the Defendants.
                                  10
                                                   d.    Defendants’ actions were objectively reasonable under the circumstances
                                  11
                                       and they were acting in good faith and without malice.
5055 North 12th Street, Ste 101
 MILLS + WODDS LAW, PLLC




                                  12
  Telephone: 480.999.4556




                                                   e.    Plaintiffs’ Complaint fails to set forth the requisite showing of subjective
     Phoenix, AZ 85014




                                  13 intent necessary to sustain a cause of action alleging a constitutional violation.
                                  14               f.    The allegations against Defendants were not the proximate cause of any
                                  15 injuries, losses or damages to Plaintiff.
                                  16               g.    At all times relevant to Plaintiffs’ Complaint, Defendants acted in good faith,
                                  17 and did not violate Plaintiffs’ constitutional rights of which a reasonable person would have
                                  18 known, hereby affirmatively raising the defense of qualified immunity for those
                                  19 Defendants where such a defense is available under the law.
                                  20               h.    Defendants did not violate the Plaintiffs’ or the decedent’s rights under the
                                       Fourteenth Amendment of the United States Constitution.
                                  21
                                                   i.    The theory of respondeat superior is insufficient to support Plaintiffs’
                                  22
                                       Complaint.
                                  23
                                                   j.    Defendants allege that there existed no conduct in this case motivated by an
                                  24
                                       evil motive or intent, nor did any conduct involve reckless or callous indifference to the
                                  25
                                       rights of Plaintiff, thereby precluding punitive damages.
                                  26
                                                   k.    Defendants did not promulgate any custom, policy, or practice that violated
                                  27 Plaintiffs’ and/or the decedent’s constitutional rights.
                                  28
                                                                                        3
                                       7767205.1
                                       Case 3:19-cv-08136-ROS-JZB Document 21 Filed 07/29/19 Page 4 of 9



                                   1               l.      At all times relevant to Plaintiffs’ Complaint, Defendants’ actions were
                                   2 lawful and within the appropriate standard of care.
                                   3
                                   4 3.            Principal Factual and Legal Disputes In the Case:

                                   5               Plaintiff:

                                   6                    • Whether the defendants were negligent and, if so, whether their negligence
                                                           was partly or fully responsible for Mr. Brown’s death.
                                   7
                                                        • Whether the defendants were deliberately indifferent to Mr. Brown’s serious
                                   8
                                                           medical needs.
                                   9
                                                        • Whether Plaintiffs suffered harm as a result of Defendants’ negligence and/or
                                  10
                                                           deliberate indifference.
                                  11
                                                        • The nature and extent of Plaintiffs’ damages.
5055 North 12th Street, Ste 101
 MILLS + WODDS LAW, PLLC




                                  12
  Telephone: 480.999.4556
     Phoenix, AZ 85014




                                  13
                                                   Defendants:
                                  14
                                                        • Whether the defendants were negligent and, if so, whether their negligence
                                  15
                                                           was partly or fully responsible for Mr. Brown’s death.
                                  16                    • Whether the defendants were deliberately indifferent to Mr. Brown’s serious
                                  17                       medical needs and, if so, whether Plaintiffs suffered harm as a result of the
                                  18                       same.
                                  19                    • Whether Plaintiffs suffered harm as a result of Defendants’ negligence and/or
                                  20                       deliberate indifference.
                                  21                    • Whether the defendants promulgated a custom, policy, or practice that was
                                  22                       unconstitutional and, if so, if such custom, policy, or practice was causally
                                  23                       related to Mr. Brown’s death.

                                  24                    • Whether the defendants acted within the applicable standard of care.

                                  25                    • The nature and extent of Plaintiffs’ damages.

                                  26
                                  27
                                  28
                                                                                           4
                                       7767205.1
                                       Case 3:19-cv-08136-ROS-JZB Document 21 Filed 07/29/19 Page 5 of 9



                                   1 4.            Jurisdictional Basis:       Jurisdiction is proper over Plaintiffs’ constitutional
                                   2 claims pursuant to 28 U.S.C. § 1331. This court has supplemental jurisdiction over
                                   3 Plaintiffs’ state law claim pursuant to 28 U.S.C. § 1367.
                                   4
                                   5 5.            Service:     All parties who are currently known have been served.

                                   6
                                       6.          Additional Parties:
                                   7
                                                      a. Plaintiff anticipates adding additional County employees/officials as
                                   8
                                       defendants upon discovery of their identity. Plaintiff believes that there may be additional
                                   9
                                       medical personnel that may be added as defendants as well.
                                  10
                                                      b. Defendants are unaware of any additional necessary parties. Should
                                  11
                                       Defendants learn of any additional necessary parties or potential tortfeasors throughout the
5055 North 12th Street, Ste 101
 MILLS + WODDS LAW, PLLC




                                  12
  Telephone: 480.999.4556




                                       course of discovery, Defendants will timely designate the same.
     Phoenix, AZ 85014




                                  13
                                  14 7.            Contemplated Motions:
                                  15                  a. At this time, Plaintiffs currently anticipate filing dispositive motions on their
                                  16 claims. Plaintiffs also believe that discovery outside of the limitations in Rules 26 through
                                  17 36 may be required due to the number of parties and information that is currently unknown.
                                  18 Although Plaintiffs believe that all parties may be able to stipulate to additional discovery
                                  19 requests, Plaintiffs also know that they may seek leave from this Court to expand on those
                                  20 limits. Plaintiffs may file motions pursuant to Rules 702-705, Fed. R. Evid.
                                                      b. Defendants anticipate filing at least partial dispositive motions at the close
                                  21
                                       of discovery. Additionally, in the event that the Parties are unable to reach agreement
                                  22
                                       regarding expanded discovery, Defendants will likely oppose any motion to expand
                                  23
                                       presumptive discovery limitations. Finally, Defendants may also file motions pursuant to
                                  24
                                       Rules 702-705, Fed. R. Evid.
                                  25
                                  26
                                       8.          Related Cases:        There are no related cases pending before this Court or any
                                  27 other Court.
                                  28
                                                                                         5
                                       7767205.1
                                       Case 3:19-cv-08136-ROS-JZB Document 21 Filed 07/29/19 Page 6 of 9



                                   1

                                   2 9.            Discussion of Electronically Stored Information:
                                   3                    a. Plaintiffs: An issue has come up regarding video footage from the jail.
                                   4 Specifically, the County has changed video service providers and the technology that
                                   5 permits the playback of video files may be unavailable, making the video files unreadable.
                                   6
                                       Plaintiffs consider this a significant issue as it is believed that the jail has video cameras
                                       that, when operating and viewable, would potentially identify defendants and provide
                                   7
                                       evidence that County officials knew about Mr. Brown’s medical conditions.
                                   8

                                   9
                                                        b. Defendants:
                                  10
                                                   While Yavapai Defendants admit that it did change its jail surveillance system, it
                                  11
                                       denies that the video files are unavailable or unreadable. Yavapai Defendants are working
5055 North 12th Street, Ste 101
 MILLS + WODDS LAW, PLLC




                                  12
  Telephone: 480.999.4556




                                       diligently on identifying the specific cameras, dates and times for the videos, of which there
     Phoenix, AZ 85014




                                  13 are approximately twenty-four (24) for the areas of jail where Mr. Brown was housed
                                  14 during his incarceration.
                                  15
                                  16 10.           Work Product Issues:        There are no work product issues at this time.
                                  17
                                  18 11.           Compliance with MIDP: The parties are all aware of the MIDP requirements and

                                  19 will remain in compliance with the MIDP Order.
                                  20
                                       12.         Service of MIDP Responses: The parties have served their initial MIDP responses
                                  21
                                       and the parties agree to supplement responses as necessary.
                                  22
                                  23
                                       13.         Proposed Dates:
                                  24
                                                   a.      Deadline for the completion of fact discovery: Friday, September 25, 2020
                                  25
                                                   b.      Deadline for areas of experts: December 13, 2019
                                  26
                                                   c.      Deadline for disclosures of Plaintiffs’ expert testimony: Friday, April 24,
                                  27                       2020
                                  28
                                                                                         6
                                       7767205.1
                                       Case 3:19-cv-08136-ROS-JZB Document 21 Filed 07/29/19 Page 7 of 9



                                   1               d.     Deadline for the disclosure of Defendants’ expert testimony: Friday, June 5,
                                   2                      2020.
                                   3               e.     Deadline for disclosure of the Parties’ expert rebuttal testimony: Friday, July
                                   4                      3, 2020.

                                   5               f.     Deadline for completion of all expert depositions: Friday, November 6, 2020

                                   6
                                                   g.     Deadline for filing dispositive motions: Friday, January 15, 2021
                                                   h.     Deadline for good faith settlement discussions: Friday, January 15, 2021
                                   7
                                   8
                                       14.         Jury Trial: A jury trial is requested.
                                   9
                                  10
                                       15.         Estimated length: The parties estimate the length of trial as 10 days.
                                  11
5055 North 12th Street, Ste 101
 MILLS + WODDS LAW, PLLC




                                  12
  Telephone: 480.999.4556




                                       16.         Prospect for Settlement: Although the case is in its nascent stages, the parties do
     Phoenix, AZ 85014




                                  13 not currently anticipate issues with settlement. The parties currently do not request the
                                  14 assistance of a Magistrate Judge.
                                  15
                                  16 17.           Other matters: Due to the nature of the case, which involves jail and medical
                                  17 providers, Plaintiff anticipates the need for more than 10 depositions. Plaintiff is currently
                                  18 unaware of the number of depositions necessary but does not anticipate more than 20
                                  19 depositions. Charlie was in the jail for approximately 5 days and there are overlapping
                                  20 security and medical personnel who may have information related to Charlie and his
                                       medical condition(s). Further, Plaintiff has alleged constitutional claims against Wexford
                                  21
                                       Health Sources, Inc. and Yavapai County and Plaintiff anticipates depositions of both of
                                  22
                                       those organizations pursuant to Rule 30(b)(6). Plaintiff does not believe that any further
                                  23
                                       expansion of discovery requests, including interrogatories, is necessary at this time.
                                  24
                                                   The Parties agree that a protective order is appropriate in this case due to the
                                  25
                                       sensitive nature and security issues involved with correctional litigation. The parties are
                                  26
                                       in the process of approving a protective order prior to exchange of documents and video-
                                  27 surveillance footage from the jail.
                                  28
                                                                                         7
                                       7767205.1
                                       Case 3:19-cv-08136-ROS-JZB Document 21 Filed 07/29/19 Page 8 of 9



                                   1               DATED this 29th day of July 2019.
                                   2
                                   3 MILLS + WOODS LAW, PLLC                           JONES, SKELTON & HOCHULI, P.L.C.

                                   4
                                   5
                                     By: /s Scott Griffiths                            By: /s Kathleen S. Elder (w/ permission)
                                     Robert T. Mills                                   Brandi C. Blair
                                   6 Sean A. Woods                                     Kathleen S. Elder
                                     Scott Griffiths                                   40 North Central Avenue, Suite 2700
                                   7 5055 North 12th Street, Suite 101                 Phoenix, Arizona 85004
                                     Phoenix, AZ 85014                                 Attorneys for Defendants Wexford Health
                                   8 Attorneys for Plaintiff                           Sources, Inc., Kadyann Cobey, Debra Wagner,
                                                                                       Danielle Alderson, and Linda Alvarez
                                   9
                                  10 GUST ROSENFELD, P.L.C.                            O’CONNOR & CAMPBELL, P.C.

                                  11
                                       By:         /s J.T. Shoaf (w/ permission)       By: /s Karen Stillwell (w/ permission)
5055 North 12th Street, Ste 101
 MILLS + WODDS LAW, PLLC




                                  12 J.T. Shoaf                                        Daniel J. O’Connor
  Telephone: 480.999.4556
     Phoenix, AZ 85014




                                     One East Washington Street                        Karen J. Stillwell
                                  13
                                     Suite 1600                                        7955 South Priest Drive
                                  14 Phoenix, Arizona 85004-2553                       Tempe, Arizona 85284
                                     Attorneys for Defendants Thompson                 Attorneys for Defendants Yavapai County and
                                  15                                                   Sheriff Scott Mascher
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                         8
                                       7767205.1
                                       Case 3:19-cv-08136-ROS-JZB Document 21 Filed 07/29/19 Page 9 of 9



                                   1                                    CERTIFICATE OF SERVICE
                                   2
                                     I hereby certify that on July 29, 2019, I electronically transmitted the foregoing document
                                   3 to the Clerk’s Office using the ECF System for filing and transmittal of a Notice of
                                     Electronic Filing to the following ECF registrants:
                                   4
                                       Brandi Blair
                                   5
                                       Kathleen Elder
                                   6   SKELTON, JONES & HOCHULI PLC
                                       40 North Central Avenue, #2700
                                   7   Phoenix, AZ 85004
                                       Attorney for Defendants Wexford Health Sources,
                                   8   Inc.; Kadyann Cobey and John Doe Cobey;
                                       Debra E. Wagner and John Doe Wagner;
                                   9   Danielle Alderson and John Doe Alderson;
                                       and Linda Alvarez and John Doe Alvarez
                                  10
                                  11 JT Shoaf
                                     GUST ROSENFELD PC
5055 North 12th Street, Ste 101
 MILLS + WODDS LAW, PLLC




                                  12 1 Washington Street, #1600
  Telephone: 480.999.4556
     Phoenix, AZ 85014




                                     Phoenix, AZ 85004
                                  13 Attorney for Defendants Mike Thompson
                                  14 and Jane Doe Thompson
                                  15 Daniel O’Connor
                                     Karen J. Stillwell
                                  16 O’CONNOR & CAMPBELL
                                     7955 South Priest Drive
                                  17 Tempe, AZ 85284
                                  18 Attorney for Defendants Yavapai
                                     County and Sheriff Scott Mascher
                                  19
                                  20
                                  21               /s Scott Griffiths
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                    9
                                       7767205.1
